Title: To James Madison from Henry Hill Jr., 10 November 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 10 November 1805, Havana. “I have the honor to acknowledge the recpt. of your circulars of 1st. & 12th. of July, and am happy that the instructions contained in that of the 12th., are such as in future will prevent an abuse which has been largely acted upon in this Island, to the prejudice of our legitimate commerce.
          “I have also the honor, to enclose you a statement of the abuses upon our commerce in this Island, with some observations thereon, which I wrote with the intention of publishing in the United states for the information of our merchants; but on reflecting that it might militate against the views of the Govt., which it is my duty and wish to promote, and conceiving them, the best judges of the propriety of publishing, & of the expediency of correcting the abuses enumerated, I transmit it to your department to be made use of as may be deemed convenient.
          “My returns in January will furnish matter & proofs to authenticate facts, which I hope to have the hono⟨r⟩; of delivering myself, as I propose visiti⟨n⟩;g the United States at that time, and leaveing here a substitute till my return, unless instructions from you should direct me otherwise.
          “I hope that this exposition of abuses with other proofs you are already in possession of, will call the attention of our government to the adoption of measures which may speedily alleviate from oppressive impositions a considerabl⟨e⟩; branch of our commerce.
          “I am aware of the delicacy of placing any restrictions upon the enterprize of our merchants, but conceive that in this instance it might be made a popular measure, & would be ultimately greatly to their advantage & the country generally. It could not but have the desired effect. I know the sentiments of the people of this Island are such, of the planters particularly who are the prevailing interest, that they would oblige this Govt. to admit our trade on any terms we should please to dictate.
          “I view the abuses upon us of an enormous & flagrant nature, and the object of restraining them by legislative aid, not alone as a matter of interest to our merchants, but in a national light, and conceive the honor, character, & interest of the nation concernd, to prevent them. This statement of abuses is accompanied with the orders of the 28th. of may & June therein refered to.
          “I also inclose you copy of a sentence passed against Josiah Blakely Esqr. which will serve to shew you the punishment annexed to the act of officiating as Consul of the United states in this Island. I appealed for Mr Blakeley from this sentence to the Council of the Indies in Madrid, to prevent its being carried into effect; but this sentence so much alarmed him that he left StYago immediately on receiving intimation of it, and has gone to NewOrleans. He is a persecuted and unfortunate man, I know him well, and has not deserved the malice of his enemies, nor the persecution he has suffered. He left a Mr. Andrew Hadfeg in charge of his office, whom I have confirmed in it, conceiving an agent necessary in that place. Captures by french privateers have not been so frequent of late as hither to. This Government have taken more effectual measures to suppress their piracies—many of them have assumed the Spanish flag. But at Barracoa a scene of iniquitous plunder is still continued by them, which is the only port in the Island where they now carry any prizes. At the West End of the Island there is a number of privateers cruizing, which plunder almost every Vessel they meet with, and send their prizes to campeachy.
          “In this quarter there has been three recent captures by Spanish privateers. The schooner Lititia of Phila. Capt Franklin bound from Phila. to New Orleans, sailing under a coasting licence, with a valuable Cargo of dry goods—Brig Argo of Dresden Capt Lilly bound from Jamaica to New York with a Cargo Rum & Brig Mary of newbern N.Carolina, Capt. Barnet, bound from Jamaica to newbern with a cargo of Rum and $12.000 in specie.
          “The former of these Vessels was given up without being libelled with $250 damag⟨es.⟩; The second was cleared in the marine Court of admiralty and damages awarded, the latter is now under adjudication. The present Genl. of Marines seems favorably disposed towards our commerce and if he persecutes the privateersmen as he promises to do, I hope our commerce may be subjected to less interruption than hitherto. It is only Captures by spanish privateers or Ships of War he has cognizance of. Those made by french privateers come under the jurisdiction of the Govr. and Auditor of War; from neither of whom justice can be expected. The former is timid, and fearful of exposing himself to some responsability, therefore will do nothing without the consent of the latter which exhonerates him from any responsability, and the auditor is a venal character who will do nothing without money, and sells his authority and decrees, to the party that will pay the most for them.
          “Sea Letters and certificates of property are esteemed indispensable documents here, and every Vessel navigating these seas ought to be furnishd with them.”
          Adds in an 11 Nov. postscript: “An Embargo is this day laid on, in consequence of a Schooner sailing with some troops & 50.000 Dollars said to be destined to St. Augustine, which is probable as the troops of that place have not been paid for some time.”
        